Per Curiam.
The application herein of Elmer Meadows for leave to appeal is denied for the reasons stated in Judge Sodaro’s memorandum opinion filed in the Criminal Court of Baltimore, on January 29, 1960, for denying relief under the Act.
During the pendency of his application in this Court, Meadows filed a letter asserting that he had filed an application for leave to appeal from the denial of a previous application for relief under the Post Conviction Procedure Act. The previous application was denied by Judge Sodaro by an opinion and order dated October 14, 1959. These documents are included in the present record and have been examined. Judge Sodaro’s opinion in the current application states Meadows made no effort to appeal in the prior case, and this statement is doubtless based upon the records of the Criminal Court. In an undated letter to the Clerk of this Court (bearing the prison censor’s stamp dated December 1, 1959), Meadows stated that he had sent a petition to this Court and inquired whether it had been received. He was advised that it had not been. December 1, 1959, was after the date when the time for filing an application for leave to appeal had expired. No reply was received to the letter informing Meadows that his petition had not been received.
Even treating the above letter as a petition to file belatedly an application for leave to appeal from the denial of Meadows’ first application under the Post Conviction Procedure Act, we find no reason for referring the matter back to the Criminal Court for a determination of the truth of his claim. This is because an application for leave to appeal from the denial of his first petition, even if timely, would be without merit and would be denied for the reasons stated in Judge Sodaro’s opinion of October 14, 1959, for denying relief. To avoid useless prolongation of these proceedings, we treat it as timely and deny it.

Application for leave to appeal denied.